DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9, 13-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abou Shousha et al. (U.S. Patent Application 20190223716).

In regards to claim 1, Abou Shousha teaches a system [Fig. 1A; e.g. system, 0062], comprising: 
a non-transitory memory [e.g. electronic storage medium, 0213]; and 
one or more hardware processors [e.g. one or more processing devices including a digital processor, 0213] coupled with the non-transitory memory and configured to read instructions [e.g. instructions, 0213] from the non-transitory memory to cause the system to perform operations [e.g. operations, 0213] comprising: 
accessing a first eye model representing an eye [e.g. eye, 0091] of a patient [e.g. customized vision correction model for a subject, 0082-0083] and a second eye model representing an eye of a user different from the patient [e.g. modification profile associated with the second user, 0211]; 
obtaining a composite image [e.g. combination of portions of multiple images, 0070] comprising a plurality of image layers corresponding to a scene [e.g. plurality of images of a scene, 0070], wherein each image layer in the plurality of image layers comprises an object [e.g. object, 0071] associated with a real-world dimension [e.g. live image data, 0068] and a real-world viewing distance in the scene [e.g. determine how far the target is (e.g., a target object or area) by quantifying the amount of the near reflex exerted by the subject and distance of the target from the eye (e.g., via sensors of the wearable device), 0149]; 
modifying the second eye model by performing a mathematical function [e.g. modification function, 0066, 0091, 0211] to the second eye model; and 
generating a simulated image by applying the first eye model and the modified second eye model to each image layer in the plurality of image layers of the composite image [Fig. 12; e.g. generating simulated vision by modifying the live image data using the customized vision correction model and the modification profile associated with the second user, 0068, 0162, 0211].

In regards to claim 3, Abou Shousha teaches the system of claim 1, wherein the operations further comprise presenting the simulated image on a display device [e.g. the simulated vision is presented through the spectacles device including a display, 0072, 0162].

In regards to claim 4, Abou Shousha teaches the system of claim 1, wherein the first eye model is associated with a particular magnification [e.g. amount of magnification, 0096] and a particular viewing distance [e.g. determine how far the target is (e.g., a target object or area) by quantifying the amount of the near reflex exerted by the subject and distance of the target from the eye (e.g., via sensors of the wearable device), 0149], and wherein the operations further comprise presenting the simulated image on a display device at the particular magnification [e.g. the simulated vision is presented through the spectacles device including a display at the amount of magnification, 0072, 0096, 0162] and instructing a user to view the simulated image presented on the display device at the particular viewing distance [e.g. the user views the simulated vision at the target distance, 0072, 0149, 0162].

In regards to claim 5, Abou Shousha teaches the system of claim 1, wherein the operations further comprise calibrating the composite image [e.g. displacing the images of the live image data, 0150] by determining, for the object in each image layer of the plurality of image layers, a viewing angle [e.g. gaze direction, 0150] based on the associated real-world dimension and the real-world viewing distance [e.g. the wearable device monitors the gaze direction based on the live image data and the user’s light of sight at the target distance, 0149-0150].

In regards to claim 8, Abou Shousha teaches a method [Fig. 4; e.g. process, 0134], comprising: 
generating, by one or more hardware processors [e.g. one or more processing devices including a digital processor, 0213], a first eye model [e.g. customized vision correction model for a subject, 0082-0083] based on biometric information of an eye of a patient [e.g. eye characteristics of the user, 0091]; 
accessing, by the one or more hardware processors, a second eye model representing an eye of a user different from the patient [e.g. modification profile associated with the second user, 0211]; 
obtaining, by the one or more hardware processors, a composite image [e.g. combination of portions of multiple images, 0070] comprising a plurality of image layers corresponding to a scene [e.g. plurality of images of a scene, 0070], wherein each image layer in the plurality of image layers comprises an object [e.g. object, 0071] associated with a real-world dimension [e.g. live image data, 0068] and a real-world viewing distance in the scene [e.g. determine how far the target is (e.g., a target object or area) by quantifying the amount of the near reflex exerted by the subject and distance of the target from the eye (e.g., via sensors of the wearable device), 0149]; 
modifying, by the one or more hardware processors, the first eye model based on the second eye model [e.g. AI algorithm trains the visual field defects of the patient by using a dataset of visual field defects from other patients with similar defects. In other words, the customized vision correction model is continuously updated and further corrected by using different correction transformations of other patients such as the modification profile of other patients, 0158-0162]; and 
generating, by the one or more hardware processors, a simulated image by applying the first eye model to each image layer in the plurality of image layers of the composite image [Fig. 12; e.g. generating simulated vision by modifying the live image data using the customized vision correction model, 0068, 0162, 0211].

In regards to claim 9, Abou Shousha teaches the method of claim 8, wherein the generating the simulated image further comprises blending the plurality of image layers [e.g. real-time image correction may be performed and the images may be displayed on the spectacles device as augmented reality images passing through the spectacles device with corrected portions overlaid, 0137, 0176]

In regards to claim 13, Abou Shousha teaches the method of claim 8, wherein the generating the simulated image comprises convolving the first eye model with each image layer in the plurality of image layers [e.g. generating the simulated vision includes the use of convolutional neural network models on the plurality of images of a scene, 0070, 0162, 0165].

In regards to claim 14, Abou Shousha teaches the method of claim 8, wherein the eye of the patient is one of presbyopic [e.g. presbyopia, 0077].

In regards to claim 15, Abou Shousha teaches the method of claim 8, wherein the eye of the user is non-pseudophakic [e.g. The second user has ocular pathologies based on the user’s eye. In other words, the second user’s ocular pathologies are not based on an artificial lens, 0077, 0211].

In regards to claim 16, the claim recites similar limitations as claim 1, but in the form of a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform the operations of claim 1.  Furthermore, Abou Shousha teaches a non-transitory machine-readable medium [e.g. electronic storage medium, 0213] having stored thereon machine-readable instructions [e.g. instructions, 0213] executable to cause a machine [e.g. one or more processing devices including a digital processor, 0213] to perform the operations of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 18, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 19, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 20, the claim recites similar limitations as claim 10.  Therefore, the same rationale as claim 10 is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (U.S. Patent Application 20190223716) as applied to claims 1, 8, 16 above, and further in view of Kobayashi (U.S. Patent Application 20180074344).

In regards to claim 2, Abou Shousha teaches the system of claim 1, wherein the modifying the second eye model comprises generating an inverse of the second eye model [e.g. a function that inverses the distortions in the obtained image, 0095].
Abou Shousha does not explicitly teach wherein the scene is a daytime scene.
However, Kobayashi teaches wherein the scene is a daytime scene [e.g. Simulation information indicates vision of the examinee’s eye. The simulation information changes based on the time such as daytime, 0037-0040].
Therefore, it would have been obvious to one of ordinary to have modified Abou Shousha’s system with the features of a daytime scene in the same conventional manner as taught by Kobayashi because Kobayashi provides a method of generating information for assisting lens prescription by achieving further favorable prescription of a correction lens [0006-0009].

In regards to claim 12, Abou Shousha does not explicitly teach the method of claim 8, wherein the first eye model comprises a point spread function.
However, Kobayashi teaches the method of claim 8, wherein the first eye model comprises a point spread function [e.g. The simulation image of the optotype image may be an image representing a point spread function (PSF) on the fundus surface or may be an image representing an appearance of a subjective examination target, 0038].
Therefore, it would have been obvious to one of ordinary to have modified Abou Shousha’s system with the features of wherein the first eye model comprises a point spread function in the same conventional manner as taught by Kobayashi because Kobayashi provides a method of generating information for assisting lens prescription by achieving further favorable prescription of a correction lens [0006-0009].

In regards to claim 17, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (U.S. Patent Application 20190223716) as applied to claim 1 above, and further in view of Shimizu et al. (U.S. Patent Application 20150221125).

In regards to claim 6, Abou Shousha does not explicitly teach the system of claim 1, wherein the first eye model represents a pseudophakic eye having a particular intraocular lens.
However, Shimizu teaches the system of claim 1, wherein the first eye model [Fig. 3; e.g. eyeball model image, 0046, 0078] represents a pseudophakic eye [e.g. corrective lens, 0037, 0078] having a particular intraocular lens [e.g. intraocular lens, 0037].
Therefore, it would have been obvious to one of ordinary to have modified Abou Shousha’s system with the features of wherein the first eye model represents a pseudophakic eye having a particular intraocular lens in the same conventional manner as taught by Shimizu because Shimizu provides a method for a person not familiar with ophthalmologic imagery to easily figure out that the intraocular information image shows the state inside the eyeball [0063].

In regards to claim 7, Abou Shousha does not explicitly teach the system of claim 6, wherein the operations further comprise generating the first eye model based at least in part on characteristics of the particular intraocular lens.
However, Shimizu teaches the system of claim 6, wherein the operations further comprise generating the first eye model based at least in part on characteristics of the particular intraocular lens [e.g. correction data and lens parameters, 0037].
Therefore, it would have been obvious to one of ordinary to have modified Abou Shousha’s system with the features of generating the first eye model based at least in part on characteristics of the particular intraocular lens in the same conventional manner as taught by Shimizu because Shimizu provides a method for a person not familiar with ophthalmologic imagery to easily figure out that the intraocular information image shows the state inside the eyeball [0063].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (U.S. Patent Application 20190223716) as applied to claim 8 above, and further in view of An (U.S. Patent Application 20190189049).

In regards to claim 10, Abou Shousha does not explicitly teach the method of claim 8, wherein the scene is a nighttime scene, and wherein the method further comprises: 
identifying a first area in the simulated image representing a light source of the scene; and 
modifying the simulated image by applying a tone mapping algorithm to pixels within the first area of the simulated image.
However, An teaches the method of claim 8, wherein the scene is a nighttime scene [e.g. very dark scene such as a night sky, 0091], and wherein the method further comprises: 
identifying a first area [e.g. analyzing the input image includes an area in which the sunlight is directed, 0101-0103] in the image representing a light source [e.g. sunlight, 0103] of the scene; and 
modifying the image by applying a tone mapping algorithm [e.g. tone mapping, 0112-0114] to pixels within the first area of the image [e.g. tone mapping is applied to the area of the input image, 0112-0114, 0119].
Therefore, it would have been obvious to one of ordinary to have modified Abou Shousha’s system with the features of wherein the scene is a nighttime scene, and wherein the method further comprises: 
identifying a first area in the image representing a light source of the scene; and 
modifying the image by applying a tone mapping algorithm to pixels within the first area of the image
in the same conventional manner as taught by An because An provides a realistic HDR image [0009-0012].
An does not explicitly teach the simulated image (emphasis added).
However, Abou Shousha already taught the simulated image [Fig. 12; e.g. generating simulated vision by modifying the live image data using the customized vision correction model, 0068, 0162, 0211].
Therefore, it would have been obvious to one of ordinary skill in the art to have realized that image processing algorithms such as tone mapping can be applied to any type of image.  For example, it would have been obvious to one of ordinary skill in the art to have applied An’s tone mapping algorithm to Abou Shousha’s simulated image because image processing algorithms such as tone mapping are commonly used in the art of image processing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (U.S. Patent Application 20190223716) in view of An (U.S. Patent Application 20190189049) as applied to claim 10 above, and further in view of Sato et al. (U.S. Patent Application 20200134882).

In regards to claim 11, Abou Shousha does not explicitly teach the method of claim 10, wherein the composite image is a high dynamic range image, wherein each pixel in the composite image represents real-world luminance intensity, and wherein the method further comprises converting the high dynamic range image to a standard dynamic range image associated with the display device.
However, An teaches the method of claim 10, wherein the composite image is a high dynamic range image [e.g. HDR image, 0046], wherein each pixel in the composite image represents real-world luminance intensity [e.g. The HDR image may reduce/minimize the reduction of the dynamic range of the displayed image, thereby realizing the display of an image that is closer to the real image. In other words, the range of brightness of each pixel in the image can be extended so that it is closer to the real image that people see with their eyes, 0091-0093, 0127].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Abou Shousha’s method with the features of wherein the composite image is a high dynamic range image, wherein each pixel in the composite image represents real-world luminance intensity in the same conventional manner as taught by An because HDR images are well known in the art of computer graphics.
Abou Shousha as modified by An does not explicitly teach wherein the method further comprises converting the high dynamic range image to a standard dynamic range image associated with the display device.
However, Sato teaches wherein the method further comprises converting the high dynamic range image to a standard dynamic range image associated with the display device [e.g. the HDR image data (image data expressing the HDR image) is converted into the SDR image data (image data expressing the SDR image), and the SDR image based on the SDR image is displayed on the display apparatus, 0043, 0092].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Abou Shousha’s method and the teachings of An with the features of converting the high dynamic range image to a standard dynamic range image associated with the display device in the same conventional manner as taught by Sato because SDR to HDR conversion and HDR to SDR conversion is well known in the art of image processing [0002-0005].

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612